15-1033
    Reddy v. Catone


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT
                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

          At a stated term of the United States Court of Appeals for the Second Circuit, held at
    the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
    York, on the 10th day of December, two thousand fifteen.

    PRESENT:
               GUIDO CALABRESI,
               GERARD E. LYNCH,
                     Circuit Judges,
               JED S. RAKOFF,*
                     District Judge.
    _____________________________________

    DEEPIKA REDDY,

                            Plaintiff-Appellant,
                      v.                                                    15-1033

    LOUIS J. CATONE, et al.,

                     Defendants-Appellees.
    _____________________________________


    FOR PLAINTIFF-APPELLANT:                       DEEPIKA REDDY, pro se, Fayetteville, NY.

    FOR DEFENDANTS-APPELLEES:                      Victor Gerard Paladino, Assistant Solicitor
                                                   General, New York State Office of the
                                                   Attorney General, Albany, NY.

           * The Honorable Jed S. Rakoff, of the United States District Court for the Southern
    District of New York, sitting by designation.
       Appeal from a judgment of the United States District Court for the Northern District

of New York (Mae A. D’Agostino, J.; Andrew T. Baxter, M.J.).

       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court is AFFIRMED.

       Appellant Deepika Reddy, proceeding pro se, appeals the district court’s judgment

dismissing her complaint, which asserts claims under 42 U.S.C. § 1983 and New York law.

We assume the parties’ familiarity with the underlying facts, the procedural history of the

case, and the issues on appeal.

       We review de novo a district court’s application of collateral estoppel, Computer

Assocs. Int’l, Inc. v. Altai, Inc., 126 F.3d 365, 368 (2d Cir. 1997), as well as a dismissal for

failure to state a claim under Federal Rule of Civil Procedure 12(b)(6), Lucas v. United

States, 775 F.3d 544, 547 (2d Cir. 2015). We review a district court’s ruling on a motion

for leave to file an amended complaint for abuse of discretion. McCarthy v. Dun &

Bradstreet Corp., 482 F.3d 184, 200 (2d Cir. 2007). Leave to amend is routinely denied

where the proposed amendment would be futile. Id.; Hayden v. Cty. of Nassau, 180 F.3d
42, 53 (2d Cir. 1999) (“[W]here the plaintiff is unable to demonstrate that he would be able

to amend his complaint in a manner which would survive dismissal, opportunity to replead

is rightfully denied.”).

       An independent review of the record and relevant case law reveals that the district

court properly dismissed Reddy’s claims. Except as noted below, we affirm for



                                               2
substantially the reasons stated by the district court in its thorough March 31, 2015

decision.

       The district court may have erred in holding that collateral estoppel barred Reddy’s

claims against defendant Louis J. Catone alleging partiality and coercion in connection

with the consent order. “Under New York law, collateral estoppel will preclude a court

from deciding an issue if (1) the issue in question was actually and necessarily decided in a

prior proceeding, and (2) the party against whom the doctrine is asserted had a full and fair

opportunity to litigate the issue in the first proceeding.” McKithen v. Brown, 481 F.3d 89,

105 (2d Cir. 2007) (internal quotation marks omitted).

       Here, Catone treated Reddy’s November 8, 2011 letter as an application for

reconsideration under 8 N.Y.C.R.R. § 3.3(f). Under that rule, reconsideration is not

available absent a showing “that the determination was based on an error of law, or that

there is new and material evidence which was not previously available, or that

circumstances have occurred subsequent to the original determination which warrant a

reconsideration of the measure of discipline.” 8 N.Y.C.R.R. § 3.3(f). The Appellate

Division held that Reddy’s claims of bias and discrimination and her allegations that she

was coerced into agreeing to the consent order did not state a sufficient ground for

reconsideration under § 3.3(f). Although the Appellate Division went on to address the

merits of Reddy’s claims, this analysis arguably was not necessary to its conclusion that

Catone had not abused his discretion when denying Reddy’s application for



                                             3
reconsideration. See, e.g., Beechwood Restorative Care Ctr. v. Leeds, 436 F.3d 147, 153

(2d Cir. 2006) (“An issue that is ‘necessarily decided’ must have been both ‘actually

decided’ (as it was here) and ‘necessary to support a valid judgment on the merits’ (which

is not so clear at all).”).

       We need not decide, however, whether the district court’s collateral estoppel ruling

was erroneous, as we conclude that the consent order was not tainted by coercion.

Pursuant to 8 N.Y.C.R.R. § 17.9, the OPD initiated the summary suspension proceedings

by serving a notice of hearing and verified petition on Reddy. The verified petition was

timely served, 8 N.Y.C.R.R. § 17.9(b), and set forth all of the allegations of misconduct

against Reddy. She was entitled to submit a verified answer with supporting evidence and

to be represented by counsel at the hearing. 8 N.Y.C.R.R. § 17.9(b)–(c). Although

Reddy alleges that she was advised by one of her lawyers that she “would likely be

suspended immediately and then given a formal hearing in up to two years’ time,” Am.

Compl. ¶ 29, the cover letter she received with the proposed consent order made clear that

the consequence of not signing it would be a hearing on the summary suspension of her

license, not an automatic suspension. Further, she does not allege that any of the

defendants misinformed her lawyer on this issue. By choosing to accept a sanction in

order to avoid the possibility of a summary suspension, Reddy waived her right to contest

the charges against her at a formal hearing. Accordingly, Reddy was not denied due

process.



                                            4
       Because Reddy’s claim that Catone violated her First Amendment right to petition

the government was first raised on appeal, we do not consider it here. Bogle-Assegai v.

Connecticut, 470 F.3d 498, 504 (2d Cir. 2006) (“It is a well-established general rule that an

appellate court will not consider an issue raised for the first time on appeal.” (alteration

omitted)). Additionally, because Reddy’s complaint fails to state a claim, we express no

opinion on the district court’s alternative holding that Defendants Catone and Sheridan are

entitled to quasi-judicial immunity from damages.

       We have considered Reddy’s remaining arguments and find them to be without

merit. Accordingly, we AFFIRM the judgment of the district court.


                                           FOR THE COURT:
                                           Catherine O’Hagan Wolfe, Clerk




                                              5